DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 05 January 2021 and 21 April 2021, were filed after the mailing date of the patent application on 13 July 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 13 July 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, 15, 17, 19, 20, and 31 objected to because of the following informalities:  Said claims recite “the step of”.  First, the recitation, “the step”, is not supported by antecedent basis.  Second, claim clarity would be improved by removing the language.  For example, with regard to Claim 2, Examiner respectfully suggests amending “wherein the step of performing the preset reception scheme on the control information on the first CORESET starting from the time slot N+K comprises” to “wherein .  Appropriate correction is required.
Claims 3, 9, 15, and 17 objected to because of the following informalities:  Said claims recite “control information” without being preceded by “the” in accordance with antecedent basis.  Since Claim 1 has already recited “control information”, Examiner respectfully suggests amending each recitation of “control information” not preceded by “the” to “the control information”.  Appropriate correction is required.
Claims 4 and 20 are objected to because of the following informalities:  Said claims recite “control information detection”.  In order to adhere to antecedent basis, Examiner respectfully suggests amending to “a control information detection”.  Appropriate correction is required.
Claims 20, 24, 26, 30, 31, 32, and 33 objected to because of the following informalities:  Said claims recite “control information” without being preceded by “the” in accordance with antecedent basis.  Since Claim 18 has already recited “control information”, Examiner .  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Examiner reminds Applicant that "[the] broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met", See MPEP 2111.04 and See Ex Parte Schulhauser, Appeal No. 2015-007421 (Jan. 31, 2016).  Here, the contingent limitation, (i.e. “when a second device response corresponding to the BFR request is detected” and “if a beam corresponding to the first CORESET has been recovered”) are not conditions that are required to occur, therefore these entire limitations are not required to occur.  Given that the limitation is not required to occur, said limitation does not possess patentable weight.  Examiner has, in the interest of compact prosecution, treated the limitation.  The condition should be positively recited in order to possess patentable weight.  Examiner respectfully suggests amending to “detecting a second device response corresponding to the BFR request” prior to the limitation containing the first contingency and amending “recovering a beam corresponding to the first CORESET” prior to the second contingency.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Examiner reminds Applicant that "[the] broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met", See MPEP 2111.04 and See Ex Parte Schulhauser, Appeal No. 2015-007421 (Jan. 31, 2016).  .  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Said claim recites a list of possible actions; however, the last limitation is not preceded by the coordinating conjunction, “and”.  Examiner respectfully suggest amending “after receiving the BFR request transmitted by the first device, continuing to transmit control information with at least one preset aggregation level on the first CORESET; after receiving the BFR request transmitted by the first device, continuing to transmit control information corresponding to at least one preset search space on the first CORESET” to “after receiving the BFR request transmitted by the first device, continuing to transmit control information with at least one preset aggregation level on the first CORESET; and. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Said claim recites a list of possible actions; however, the last limitation is not preceded by the coordinating conjunction, “and”.  Examiner respectfully suggest amending “continuing to, starting from the time slot N+K, detect control information with at least one preset aggregation level on the first CORESET; continuing to, starting from the time slot N+K, detect control information corresponding to at least one preset search space on the first CORESET” to “continuing to, starting from the time slot N+K, detect control information with at least one preset aggregation level on the first CORESET; and continuing to, starting from the time slot N+K, detect control information corresponding to at least one preset search space on the first CORESET”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9, 15, 17, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 2-4, 6, 9, 15, and 17, said claims are rejected for depending upon rejected Claim 1.
Regarding Claim 32, Claim 32 is rejected on the same basis as Claim 1.
Regarding Claim 33, Claim 33 is rejected for depending upon rejected Claim 32.
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 9, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6 and Claim 25, said claims recite “an ongoing BFR process” whereas Claim 6 and Claim 24 recite “a process”.  Here, Examiner is uncertain whether the recited “process” is the same process as “an ongoing BFR process”.  For the purpose of examination, 
Regarding Claim 9, Claim 9 is rejected for depending upon rejected Claim 6.
Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, Claim 6 recites “a process” in the first limitation of the claim and “a process” in the second limitation of the claim.  Given the language appended to each process, these processes appear to be different.  Examiner respectfully suggests amending the first recitation of “a process” to “a first process” and amending the second recitation of “a process” to “a second process”.  Examiner also reminds Applicant to review the prior 112(2) rejection in Section 14 of this document.
Regarding Claim 9, Claim 9 is rejected for depending upon rejected Claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19, 24, 25, 31, and 49 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Takeda et al (US 20210058133 A1 using the PCT filing date of 27 December 2017 corresponding to PCT/JP2017/047097; hereinafter referred to as “Takeda”).
Regarding Claim 18, Takeda discloses an information transmission method applied to a second device, comprising: 
performing a preset transmission scheme on control information on a first CORESET (¶76 & Fig. 3 (c3) & ¶101-105 & Fig. 4, Takeda discloses transmitting, by a radio base station to a user terminal, beam failure recovery (BFR) response as a Physical Downlink Control Channel (PDCCH) within a control resource set (CORESET).  Examiner correlates the PDCCH to “control information”) after receiving a BFR request transmitted by a first device (¶76 & Fig. 3 (c2->c3) & ¶101-105 & Fig. 4, Takeda discloses that the transmission of BFR response is in response to receiving, by the radio base station, a BFR request transmitted by the user terminal).
Regarding Claim 19, Takeda discloses the information transmission method according to claim 18.

stopping transmitting the control information on the first CORESET after receiving the BFR request transmitted by the first device (¶76 & Fig. 3 & ¶101-105 & Fig. 4, Takeda discloses stopping transmitting, by the radio base station to a user terminal, physical downlink control channel on a control resource set (CORESET) after the monitoring window terminates); or 
continuing to transmit at least part of the control information on the first CORESET after receiving the BFR request transmitted by the first device (¶76 & Fig. 3 (c3) & ¶101-105 & Fig. 4, Takeda discloses transmitting, by a radio base station to a user terminal, beam failure recovery (BFR) response as a Physical Downlink Control Channel (PDCCH) within a control resource set (CORESET).  Examiner correlates the PDCCH to “control information”).
Regarding Claim 24, Takeda discloses the information transmission method according to claim 19.
Takeda further discloses during a process of continuing to transmit at least part of the control information on the first CORESET after receiving the BFR request transmitted by the first device, the information transmission method comprises: 
transmitting, to the first device, control information that carries a second device response corresponding to the BFR request (¶76 & Fig. 3 & ¶101-105 & Fig. 4, Takeda discloses that the PDCCH further comprises a beam failure recovery (BFR) response which is a response to the receipt of the BFR request during the monitoring window.  Here, Examiner correlates the monitoring window to “during a process of continuing to transmit at least part of the control information”).
Regarding Claim 25, Takeda discloses the information transmission method according to claim 24.
Takeda further discloses when transmitting to the first device the control information that carries the second device response corresponding to the BFR request or after transmitting to the first device the control information that carries the second device response corresponding to the BFR request, the information transmission method further comprises: 
terminating an ongoing BFR process (¶48 & Fig. 2 (S105), Takeda discloses determining a BFR procedure a success by successful reception of a response from the base station.  Determining that the BFR procedure is successful occurs after the transmission of the BFR request and during the monitoring window in which the BFR response is received).
Regarding Claim 31, Takeda discloses the information transmission method according to claim 19.
Takeda further discloses the step of continuing to transmit at least part of the control information on the first CORESET after receiving the BFR request transmitted by the first device comprises at least one of: 
after receiving the BFR request transmitted by the first device, continuing to transmit control information used to schedule signal with at least one preset type on the first CORESET (¶76 & Fig. 3 & ¶101-105 & Fig. 4, Takeda discloses transmitting, by a radio base station to a user terminal, a BFR response on a physical downlink control channel (PDCCH) within a control resource set (CORESET) for Beam Failure Recovery (CORESET-BFR) after receipt of a BFR.  Here, the PDCCH is used to schedule future signals on another beam); 
after receiving the BFR request transmitted by the first device, continuing to transmit control information with at least one preset format on the first CORESET; 
after receiving the BFR request transmitted by the first device, continuing to transmit control information with at least one preset aggregation level on the first CORESET; 
after receiving the BFR request transmitted by the first device, continuing to transmit control information corresponding to at least one preset search space on the first CORESET.
Regarding Claim 49, Takeda discloses the information transmission method according to claim 18.
Takeda further discloses a second device, comprising: 
a memory (¶196-199 & Fig. 8 & Fig. 10, Takeda discloses a radio base station comprises a memory 1002), a processor (¶196-199 & Fig. 8 & Fig. 10, Takeda discloses the radio base station comprises a processor 1001), a transceiver (¶196-199 & Fig. 8 & Fig. 10, Takeda discloses the radio base station comprises a transmitting/receiving section 203), and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to implement the [method] (¶196-199 & Fig. 8 & Fig. 10, Takeda discloses the memory may store software for execution by the processor to cause the radio base station to perform a method).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 17, and 32-33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda in view of Yoshioka et al. (US 20210092001 A1; hereinafter referred to as “Yoshioka”).
Regarding Claim 32, Takeda discloses a first device, comprising: 
¶196-199 & Fig. 8 & Fig. 10, Takeda discloses a user terminal comprises a memory 1002), a processor (¶196-199 & Fig. 8 & Fig. 10, Takeda discloses the user terminal comprises a processor 1001), a transceiver (¶196-199 & Fig. 8 & Fig. 10, Takeda discloses the user terminal comprises a transmitting/receiving section 203), and a computer program stored in the memory and capable of being executed by the processor (¶196-199 & Fig. 8 & Fig. 10, Takeda discloses the memory may store software for execution by the processor to cause the user terminal to perform steps of a method), wherein the processor is used to execute the computer program to implement steps of: 
performing a preset reception scheme on control information on a first CORESET starting from time slot N+K (¶76 & Fig. 3 & ¶101-105 & Fig. 4, Takeda discloses monitoring for a reception, by a user terminal from a radio base station, physical downlink control channel on a control resource set (CORESET) during a monitoring window where the monitoring window begins a slot.  Examiner correlates the PDCCH as “control information”);, and K is an integer greater than or equal to 0 (¶76 & Fig. 3 & ¶101-105 & Fig. 4, Takeda discloses the start of the monitoring window occurs a number of slots after transmission of the beam failure recovery (BFR) request).
However, Takeda does not explicitly disclose transmitting a BFR request to a second device in time slot N through the transceiver, wherein N is an integer greater than or equal to 0.
Yoshida teaches transmitting a BFR request to a second device in time slot N through the transceiver (¶46-60 & Fig. 5 (S21->S22), Yoshioka teaches transmitting, by a user apparatus to a base station apparatus, a Beam Failure Recovery (BFR) Request after a predetermined number of slots have elapsed), wherein N is an integer greater than or equal to ¶46-60 & Fig. 5 (S21->S22), Yoshioka teaches that the predetermined number of slots can be any number).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda by transmitting a BFR request to a second device in time slot N through the transceiver, wherein N is an integer greater than or equal to 0 as taught by Yoshida because beam selection is improved by providing a measurement method and beam selection criterion (Yoshida, ¶10).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 32.
Regarding Claim 33, Takeda in view of Yoshioka discloses the first device according to claim 32.
Takeda further discloses the processor is further used to: 
Stop, starting from the time slot N+K, detecting the control information on the first CORESET (¶76 & Fig. 3 & ¶101-105 & Fig. 4, Takeda discloses a monitoring window.  Here, the user terminal would stop detecting the control information on the CORESET-BFR if the PDCCH is correctly received or the monitoring window is zero in value); or 
continue to, starting from the time slot N+K, detect at least part of the control information on the first CORESET (¶76 & Fig. 3 & ¶101-105 & Fig. 4, Takeda discloses monitoring for a reception, by a user terminal from a radio base station, physical downlink control channel on a control resource set (CORESET) for Beam Failure Recovery (CORESET-BFR) during a monitoring window).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 33.

Takeda further discloses during a process of continuing to detect at least part of the control information on the first CORESET, the information transmission method further comprises: 
terminating an ongoing BFR process when a second device response corresponding to the BFR request is detected (¶48 & Fig. 2 (S105), Takeda discloses determining a BFR procedure a success by successful reception of a response from the base station); and/or
during a process of continuing to detect at least part of the control information on the first CORESET, the information transmission method comprises:
if a beam corresponding to the first CORESET has been recovered before the BFR process is completed, terminating the ongoing BFR process.
Regarding Claim 17, Takeda in view of Yoshioka discloses the information transmission method according to claim 2.
Takeda further discloses the step of continuing to, starting from the time slot N+K, detect at least part of the control information on the first CORESET comprises at least one of: 
continuing to, starting from the time slot N+K, detect control information used to schedule signal with at least one preset type on the first CORESET (¶76 & Fig. 3 & ¶101-105 & Fig. 4, Takeda discloses monitoring to receive, by the user terminal from a radio base station, a BFR response on a physical downlink control channel (PDCCH) within a control resource set (CORESET) for Beam Failure Recovery (CORESET-BFR) after receipt of a BFR.  Here, the PDCCH is used to schedule future signals on another beam); 

continuing to, starting from the time slot N+K, detect control information with at least one preset aggregation level on the first CORESET; 
continuing to, starting from the time slot N+K, detect control information corresponding to at least one preset search space on the first CORESET
Claims 3, 4, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takeda in view of Yoshioka in further view of MEDIA TEK INC. (“Offline discussion summary on remaining issues on Beam Failure Recovery", Agenda Item 7.2.2.4, 3GPP TSG RAN WG1 Meeting #91, R1-1721699, November 27-December 1, 2017, Reno, USA; See IDS dated 21 April 2021: NPL Documents, Citation CA; hereinafter referred to as “MediaTek”).
Regarding Claim 3, Takeda in view of Yoshioka discloses the information transmission method according to claim 2.
However, Takeda in view of Yoshioka does not disclose when transmitting the BFR request to the second device in the time slot N or after transmitting the BFR request to the second device in the time slot N, the information transmission method further comprises: starting to detect control information transmitted on a second CORESET.
MediaTek teaches when transmitting the BFR request to the second device in the time slot N or after transmitting the BFR request to the second device in the time slot N, the information transmission method further comprises: 
starting to detect control information transmitted on a second CORESET (Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4, Alternative 1, MediaTek teaches monitoring another CORESET after being reconfigured by the next generation node (gNB) and after receipt of a BFR request).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda in view of Yoshioka by starting to detect control information transmitted on a second CORESET as taught by MediaTek because beam recovery is improved by allowing the UE to use multiple CORESETS as opposed to a single CORESET (MediaTek, Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4).
Regarding Claim 4, Takeda in view of Yoshioka in further view of MediaTek discloses the information transmission method according to claim 3.
MediaTek further teaches the control information transmitted on the second CORESET comprises first information that controls the first device to perform control information detection on the first CORESET (Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4, Alternative 1, MediaTek teaches that the gNB may configure the UE to receive dedicated PDCCH on another CORESET).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda in view of Yoshioka in further view of MediaTek by requiring that the control information transmitted on the second CORESET comprises first information that controls the first device to perform control information detection on the first CORESET as taught by MediaTek because beam recovery is improved by allowing the UE to use multiple CORESETS as opposed to a single CORESET (MediaTek, Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4).

Regarding Claim 15, Takeda in view of Yoshioka discloses the information transmission method according to claim 6.
However Takeda in view of Yoshioka does not explicitly disclose in the case that the control information transmitted on the second CORESET is being detected, the step of terminating the ongoing BFR process comprises: stopping detecting the second device response of the second CORESET, wherein the second device response corresponds to the BFR request, when stopping detecting the second device response corresponding to the BFR request on the second CORESET or after stopping detecting the second device response corresponding to the BFR request on the second CORESET, the information method further comprises: continuing to detect control information on the second CORESET, and the control information on the second CORESET being used to control unicast uplink data transmission and/or downlink data transmission.
MediaTek teaches in the case that the control information transmitted on the second CORESET is being detected, the step of terminating the ongoing BFR process comprises:
stopping detecting the second device response of the second CORESET (Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4, Alternative 1, MediaTek teaches stopping the monitoring of another CORESET after receiving a dedicated PDCCH, or BFR response),
wherein the second device response corresponds to the BFR request (Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4, Alternative 1, MediaTek teaches that the BFR response, or dedicated PDCCH, is in response to a previously transmitted BFR request).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda in view of Yoshioka by stopping detecting the second device response of the second CORESET, wherein the second device response corresponds to the BFR request as taught by MediaTek because beam recovery is improved by allowing the UE to use multiple CORESETS as opposed to a single CORESET (MediaTek, Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4).
Claims 20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeda in view of MediaTek.
Regarding Claim 20, Takeda discloses the information transmission method according to claim 19.
However, Takeda does not explicitly disclose transmitting control information on a second CORESET, wherein the step of transmitting the control information on the second CORESET comprises: starting to transmit the control information on the second CORESET after receiving the BFR request transmitted by the first device.
MediaTek teaches transmitting control information on a second CORESET (Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4, Alternative 1, MediaTek teaches transmitting a BFR response on another CORESET),
wherein the step of transmitting the control information on the second CORESET comprises:
Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4, Alternative 1, MediaTek teaches transmitting a BFR response comprising a dedicated PDCCH on another CORESET after receipt by a BFR request).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda by transmitting control information on a second CORESET, wherein the step of transmitting the control information on the second CORESET comprises: starting to transmit the control information on the second CORESET after receiving the BFR request transmitted by the first device as taught by MediaTek because beam recovery is improved by allowing the UE to use multiple CORESETS as opposed to a single CORESET (MediaTek, Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4).
Regarding Claim 23, Takeda in view of MediaTek discloses the information transmission method according to claim 20.
MediaTek further teaches during a process of transmitting the control information on the second CORESET, the information transmission method comprises:
configuring the first information to instruct the first device to restart to detect the control information on the first CORESET (Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4, Alternative 1, MediaTek teaches that the gNB may configure the UE to receive dedicated PDCCH on another CORESET), and
Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4, Alternative 1, MediaTek teaches that the gNB may configure the UE to receive dedicated PDCCH on another CORESET).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Takeda by configuring the first information to instruct the first device to restart to detect the control information on the first CORESET and instructing the first device to start to or continue to transmit the control information on the first CORESET as taught by MediaTek because beam recovery is improved by allowing the UE to use multiple CORESETS as opposed to a single CORESET (MediaTek, Pgs. 19-20, 6. gNB Response, 6.4+Reaction to Successful Recovery from Beam Failure, Proposal 6-4).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474